DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 365(c) & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/708910, PCT/US2014/054412, 62/019305, 61/972730 & 61/874849 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 9/6/2013.


Specification
The disclosure is objected to because of the following informalities: amend Par. [0001] of the specification with applicable U.S. Patent Nos.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “volume of tissue” to –volume of the tissue- in ll. 8.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “a nozzle” to –the nozzle- in ll. 2.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “each shedding cloud” to –each of the plurality of shedding clouds- in ll. 2.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “said cloud” to –said plurality of shedding clouds- in ll. 2-3.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “said cloud” to –said plurality of shedding clouds- in ll. 3.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “movement of” to –moving- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 & 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the fluid stream is ejected from a nozzle”; however, claim 2, upon which claim 3 depends, recites the limitation “directing a fluid stream outwardly from the nozzle”.  It is unclear how claim 3 further limits claim 2 since both claims recite fluid exiting a nozzle. 
Claims 4-13 & 15-16 depend from claim 3 and are thus also rejected.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-13 & 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitation “wherein the fluid stream is ejected from a nozzle”; however, claim 2, upon which claim 3 depends, recites the limitation “directing a fluid stream outwardly from the nozzle”.  Since both claims recite fluid exiting a nozzle, claim 3 fails to further limit claim 2. 
Claims 4-13 & 15-16 depend from claim 3 and are thus also rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-14, 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Neracher (5,135,482) in view of Yoder et al. (5,871,462) and Slavin et al. (5,582,190).
Concerning claim 2, Neracher discloses a method (hydrodynamic device for eliminating an organic deposit partially or completely obstructing a vessel of the human body; Col. 1,11.10-29 & 40-53), said method comprising: 
positioning a nozzle at a surgical site within tissue (catheter 10 with nozzle 13 is engaged at vessel site; Col. 2, ll. 43-53); 
directing a fluid stream  outwardly from the nozzle at the pressurized surgical site pressurized with the liquid  toward the tissue to generate a plurality of shedding clouds (a pressurized liquid source feeding a nozzle 13 through a flexible press-resistant duct 11 extending in a flexible catheter hose 10, the stream formed by the nozzle 13 being directed toward the deposit to be eliminated and generating a whirlpool facilitating a cavitation action capable of being visible to a user since a magnifying scope could be used to view the cavitation; Col. 1, ll.10-29, Col. 2, II. 13-30, Col. 3, ll. 1-17, Col. 4, II. 15-26, Col. 5, II. 18-22); and 
moving the fluid stream such that the plurality of shedding clouds arrive at different overlapping locations to remove a volume of tissue (handles 15 & 16 are used to displace nozzle 13 axially and angularly to scan the jet; Col. 2, II. 36-42, Col. 3, II. 1 -17, Col. 3-4, II. 62-2, Col. 5-6, II. 56-17, Col. 6, II. 18-39).
Neracher fail to specifically disclose a method for tissue resection.  However, Yoder et al. disclose a method comprising positioning a nozzle at a site and cutting/resecting the matter at the site by directing a fluid stream outwardly from the nozzle, where the site can be an industrial application or a surgical procedure cutting/resecting tissue.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Neracher such that the method is a method for tissue resection in order to provide the benefit of cutting a variety of tissue types while not generating localized heat which can thermally degrade regions 
While Yoder et al. disclose directing a liquid, specifically saline, to the surgical site (Col. 8, ll. 26-49), Neracher in view of Yoder et al. fail to specifically disclose pressurizing the surgical site with the liquid.  However, Slavin et al. disclose a meniscectomy method where the space is insufflated.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Neracher in view of Yoder et al. to pressurize the surgical site with the liquid in order to provide the benefit of distention of the surgical site as taught by Slavin et al. (Claims 1 & 9).
Concerning claim 3, Neracher discloses the fluid stream ejected from a nozzle (13) (Col. 2, ll. 13-30). 
Concerning claim 10, Neracher discloses the fluid stream comprises a cavitating jet (Col. 4, ll. 15-26, Col. 5, ll. 18-22). 
Concerning claim 11, Neracher discloses the cavitating jet comprising a plurality of sequential pulses (Col. 1, ll. 49-53). 
Concerning claim 12, Neracher discloses the plurality of shedding clouds is provided for each of said plurality of sequential pulses (Col. 1, ll. 49-53).
Concerning claim 13, Neracher discloses the plurality of shedding clouds is configured to overlap with the plurality of sequential pulses (Col. 2, ll. 36-42 & Col. 3, ll. 1-17). 
Concerning claim 14, Neracher fails to specifically disclose a shedding frequency of the plurality of shedding clouds to range from about 1 kHz to about 10 kHz.  In re Aller, 105 USPQ 233.  
Concerning claim 16, Neracher discloses a shedding frequency of the plurality of shedding clouds is combined with an angular sweep rate of said nozzle around a longitudinal axis such that the plurality of shedding clouds overlaps with the pulsed energy stream comprising the plurality of sequential pulses (Col. 1, ll. 10-29 & 49-53, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39). 
Concerning claim 17, Neracher fails to disclose movement of the fluid stream partially controlled by an automated controller.  However, Yoder et al. further discloses movement of the fluid stream is partially controlled by an automated controller.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Neracher et al. such that movement of the fluid stream is partially controlled by an automated controller in order to provide the benefit of machine control as taught by Yoder et al. (Col. 3, ll. 23-44)
Concerning claim 19, Neracher discloses aspirating liquid from the pressurized surgical site (Col. 2, ll. 54-57, Col. 3, ll. 17-22). 

Claims 4-9 & 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being unpatentable over Neracher (5,135,482) in view of Yoder et al. (5,871,462) and Slavin et al. (5,582,190) as evidenced by Nishimura (Similarity Law on Shedding Frequency of Cavitation Cloud Induced by a Cavitating Jet, cited in IDS). 
Concerning claim 4, Neracher discloses the plurality of shedding clouds shed from the fluid stream at a characteristic shedding frequency (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches a characteristic shedding frequency is inherent in a shedding cloud (Results).
Concerning claim 5, Neracher discloses a characteristic length of each shedding cloud is related to the characteristic shedding frequency and a velocity of said cloud (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches the relationship between shedding cloud length, frequency, and velocity (Results). 
Concerning claim 6, Neracher discloses the nozzle (13) positioned at a predetermined distance from the organic matter (B) in order to allow the plurality of shedding clouds to substantially form prior to the clouds striking the tissue (Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-3).
Concerning claim 7, Neracher in view of Yoder et al. and Slavin et al. fail to disclose the predetermined distance comprises about one quarter of said characteristic length.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Neracher in view of Yoder et al. and Slavin et al. such that the predetermined distance is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
claims 8-9, Neracher discloses the predetermined distance to be adjustable to distribute the plurality of shedding clouds over a desired region of said tissue to a lower or higher height (Col. 2, ll. 36-42 & Col. 3, ll. 1-17). 
Concerning claim 15, Neracher discloses a shape of the plurality of shedding clouds is adjustable based on a shedding frequency of said clouds, a width of said cavitating jet, and a velocity of said cavitating jet at the nozzle (13) (Col. 1, ll. 10-29, Col. 2, ll. 36-42, Col. 3, ll. 1-17, Col. 3-4, ll. 62-2, Col. 5-6, ll. 56-17, Col. 6, ll. 18-39) as Nishimura teaches the relationship between shedding frequency, cavitating jet width and velocity (Results). 

Claim 18 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being unpatentable over Yoder et al. (5,871,462) in view of Slavin et al. (5,582,190) and Neracher (5,135,482), as applied to claim 2, in further view of Johnson (4,474,251).
Concerning claim 18, Yoder et al. in view of Slavin et al. and Neracher fail to disclose the nozzle comprising a Strouhal number within a range of about 0.02 to about 0.3.  However, Johnson discloses a nozzle for high pressure fluid erosion of surfaces having an optimized Strouhal number of 0.2-1.2 (Col. 2, ll. 30-35).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Yoder et al. in view of Slavin et al. and Neracher such that the nozzle comprises a Strouhal number within a range disclosed by Johnson in order to provide the benefit of improving cavitation erosion of target surfaces as taught by Johnson (Abstract).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,848,904 in view of Slavin et al. (5,582,190). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for resecting tissue comprising positioning a nozzle at a surgical site and directing a fluid stream to generate a plurality of shedding clouds, and moving the fluid stream. U.S. Patent No. 9,848,904 fails to specifically disclose pressurizing the surgical site with the liquid.  However, Slavin et al. disclose a meniscectomy method where the space in insufflated.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,848,904 to pressurize the surgical site with the liquid in order to provide the benefit of distention of the surgical site as taught by Slavin et al. (Claims 1 & 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kosar (WO2011/141775, cited in IDS) discloses a fluid jet that is adjustable with respect to distance from the surgical site. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794